Case 20-12841-MFW Doc 666 Filed 01/19/21 Pagelof1

January 5, 2021 .
Clerk of Bankruptcy Court
824 Market Street, 3% Floor on21 JAN 19 AMI: VE
Wilmington, DE 19801 ERK
RE: YouFit CL

S BANKRUPTCY count
To whom it may concern; Sor TRICT OF DELAW

| object to having my Membership Assets shared with the Buyer as | am no longer a member of YouFit and do not
want to be contacted in regards to being a member.

~ Thank you,
Charisse S. Solomon
813.528.0630

These instructions pertain to the notice, dated December 29, 2020, sent to members of YouFit Health Clubs, LLC
("YouFit") informing them of the sale of Membership Assets (as defined in the notice) to YF FC Acquisition, LLC
(the "Buyer”). YouFit and certain of its subsidiaries are each debtors and debtors-in-possession (collectively,

the “Debtors”) in bankruptcy cases commenced under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), which are jointly administered as Case No.
20-12841 (MFW). If you wish to file an objection to the sale of the Membership Assets to the Buyer, you may
do so as follows:

All Objections must (a) be in writing, (b) state, with specificity, the legal and factual bases thereof, and (c) be filed
with the Clerk of the Bankruptcy Court, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801, and served so as
to be actually received no later than January 12, 2021, at 4:00 p.m. eastern time, by:

i. | counsel for the Debtors, Greenberg Traurig, LLP, (a) The Nemours Building, 1007 North Orange Street,
Suite 1200, Wilmington, DE 19801 (Attn: Dennis A. Meloro (melorod@gtlaw.com) and (b) 77 West Wacker
Dr., Suite 3100, Chicago, IL 60601 (Attn: Nancy A. Peterman (petermann@atiaw. com), Eric Howe

(howee@gtiaw.com), and Nicholas E. Ballen (baillenn@gtiaw.com));

ii. the Office of the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn:
Hannah McCollum, Esq. (hannah.mccollum@usdoj.gov);

iii. | counsel for the Debtors’ prepetition and postpetition agent and lenders and the Stalking Horse Bidder, (a)
Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166, Attn: Carey D. Schreiber, Esq.
(cschreiber@winston.com) and Gregory M. Gartland, Esq. (ggartland .com), (b) Young Conaway
Stargatt & Taylor, LLP, 1000 N. King Street, Wilmington, Delaware 19801, "Attn, Joseph Barry, Esq.
(ibarry@ycst.com) and Joseph M. Mulvihill, Esq. (jmulvihill@ycst.com), and (c) Holland & Knight LLP, 150 N.
Riverside Plaza, Suite 2700, Chicago, IL 60606, Attn: Joshua Spencer (joshua.spencer@hkiaw.com), Phillip

'W. Nelson (phillip.nelson@hklaw.com), and Anastasia Sotiropoulos (anastasia.sotiropoulos@hklaw.com);
and

iv. counsel to the Official Committee of Unsecured Creditors, Berger Singerman, LLP, 1450 Brickell Avenue,
Suite 1900, Miami, FL 33131 (Attn: Brian G Rich (brich@bergersingerman.com) and Michael Niles
(mniles@bergersingerman.com)) and Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor,
Wilmington, DE 19801 (Attn: Bradford Sandler (bsandler@pszjlaw.com) and Colin Robinson

(crobinson@pszilaw.com)).

 

 
